Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
AGREEMENT made as of the 1st day of January 2010, by and between Innovative Food
Holdings, Inc., a Florida corporation with its principal offices at 3845 Beck
Blvd., Suite 805, Naples, Florida 34114 (the “Corporation”), and Sam Klepfish,
(the “Executive”).
W I T N E S S E T H:
 
In consideration of the mutual covenants contained herein, the parties hereto
agree as follows:
 
1.   Employment.  The Corporation hereby employs the Executive as an executive
of the Corporation, and the Executive agrees to serve the Corporation as such,
upon the terms and conditions set forth in this Agreement for the period
commencing as of the date hereof and, unless Executive's employment under the
Agreement is otherwise terminated in accordance with the provisions hereof,
ending on December 31, 2012.
 
2.   Duties.  (a) Executive shall serve as the Chief Executive Officer, with
such duties and authority as are generally incident to such position, or in such
other management position as the Corporation shall determine. Without limiting
the generality of the foregoing, the Executive shall manage the overall
strategic direction and operations of the corporation.  In performing his duties
hereunder, the Executive shall be subject to the direction of the Corporation's
Board of Directors, but shall not be required to relocate to any location in
order to perform his duties hereunder.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
                      (b) The Executive agrees that he will devote his business
time and attention to the affairs of the Corporation and that he will use his
best efforts to promote the business and interests of the Corporation. It is
understood, however, that the foregoing will not prohibit the Executive from
engaging in investment and other activities that do not interfere with the
performance of his duties hereunder.
 
3.   Compensation.  (a) The Corporation will pay the Executive for all services
to be rendered by the Executive hereunder (including, without limitation, all
services to be rendered by him as an officer of the Corporation and its
subsidiaries and affiliates) an annual base salary (hereinafter referred to as
the "Base Salary") at the rate of:  (i) 151,000 per annum from the date hereof
through December 31, 2010 of which $6,500 shall be accrued until June 20, 2010
and then payable in equal weekly installments until said $6,500 is paid in full
by December 31, 2010; (ii) $165,000 per annum from January 1, 2011 through
December 31, 2011, provided, however, that the increase of $14,000 shall only
take effect if the Corporation’s gross annual sales for 2010 are at least  $7.5
million dollars; and (iii) the lesser of a 10% increase in salary above the
salary in 2011 or $181,000 per annum from January 1, 2012 through December 31,
2012, provided, however, the increase in 2012 shall only take effect  if the
Corporation’s gross annual sales for 2011 are at least  $7.5 million
dollars.  The Base Salary for each year shall be payable in equal, weekly
installments (accept with respect to the $6,500 accrued during the initial six
months of this Agreement or as otherwise provided for herein) in accordance with
customary payroll practices for executives of the Corporation.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 (b) Executive shall also be entitled to receive an annual bonus based upon the
consolidated aggregate incremental revenues of the Corporation and its
subsidiaries (“IVFH”), over each of the three 12-month periods beginning January
1, 2010 (the “Bonus”).  The Bonus shall be payable one-half in cash and one-half
in the Corporation’s stock.  The equity component shall be valued based upon the
average closing price of the Corporation’s common stock over the 30 trading days
ended on December 31 of the year for which the Bonus is being calculated, but
under no circumstance will be below $0.005 per share.  The Bonus shall be paid
in full as long as an average gross margin (as calculated historically) of at
least 20% is maintained on all sales revenues of the Corporation’s consolidated
sales revenues.  Any decline in such average gross margin below 20% on all of
the Corporation’s consolidated sales revenues shall reduce the Bonus by 20% for
each ½ percent decline.  All calculations with respect to the Base Salary and
Bonus shall be based upon the Corporation’s financial statements and shall be
completed no later than January 20 of the following year.  The Bonus for each
year, if earned, shall be payable in full on or before the following January 27.
 
The Bonus shall be payable according to the following schedule:
 
2010 - additional gross revenues as compared to 2009
 
  7% of the then current Base Salary if IVFH achieves $   500,000 of additional
revenues
14% of the then current Base Salary if IVFH achieves $1,000,000 of additional
revenues
21% of the then current Base Salary if IVFH achieves $1,500,000 of additional
revenues
28% of the then current Base Salary if IVFH achieves $2,000,000 of additional
revenues
35% of the then current Base Salary if IVFH achieves $2,500,000 of additional
revenues
50% of the then current Base Salary if IVFH achieves $3,000,000 of additional
revenues


2011- additional gross revenues as compared to 2010


  7% of the then current Base Salary if IVFH achieves $   600,000 of additional
revenues
14% of the then current Base Salary if IVFH achieves $1,100,000 of additional
revenues
21% of the then current Base Salary if IVFH achieves $1,600,000 of additional
revenues
28% of the then current Base Salary if IVFH achieves $2,200,000 of additional
revenues
35% of the then current Base Salary if IVFH achieves $2,500,000 of additional
revenues
50% of the then current Base Salary if IVFH achieves $3,000,000 of additional
revenues
 
 
 
3

--------------------------------------------------------------------------------

 

 
2012 – additional gross revenues as compared to 2011


  7% of the then current Base Salary if IVFH achieves $   700,000 of additional
revenues
14% of the then current Base Salary if IVFH achieves $1,100,000 of additional
revenues
21% of the then current Base Salary if IVFH achieves $1,600,000 of additional
revenues
28% of the then current Base Salary if IVFH achieves $2,200,000 of additional
revenues
35% of the then current Base Salary if IVFH achieves $2,700,000 of additional
revenues
50% of the then current Base Salary if IVFH achieves $3,300,000 of additional
revenues


For 2011 and 2012, the Corporation shall establish a separate account in which
it will maintain Executive’s increased Base Salary as if it was earned and
payable.  In the event it is determined that Executive is entitled to such
additional Base Salary, the accrued amount of funds in said account shall be
delivered in a lump sum when such determination is made, but no later than Jan
27th of each such year.  In the event it is determined that Executive is not
entitled to such funds, they shall be returned to the Corporation’s general
working account.


4.   Expenses.  The Executive shall be entitled to reimbursement by the
Corporation, in accordance with the Corporation's policies then applicable to
executives at the Executive's level, against appropriate vouchers or other
receipts for authorized travel, entertainment and other business expenses
reasonably incurred by him in the performance of his duties hereunder.
 
5.   Executive Benefits.  The Executive shall be entitled to participate in, and
receive family health insurance and all benefits either currently offered, or
which are offered during the term of this Agreement, to employees of the
Corporation or the cash equivalent of such health insurance and such other
benefits. The Corporation shall be responsible for paying 75% of the cost of
such health insurance and benefits and shall pay 75% of the cost, at the choice
of the Executive, either through direct payments to the health insurance and/or
benefit providers or through weekly direct cash payments to the Executive (in
the cash amount of 75% of the cost of such Personal or Family Health Insurance
and benefits had the Executive participated in such health insurance plan and/or
benefit plans).
 
 
4

--------------------------------------------------------------------------------

 
 
 
6.   Death; Permanent Disability; Termination.  (a) Upon the death of the
Executive during the term of this Agreement, this Agreement shall terminate.  If
during the term of this Agreement the Executive fails because of illness
(physical or mental) or other incapacity to perform the services required to be
performed by him hereunder for any consecutive period of more than 30 days, or
for shorter periods aggregating more than 45 days in any consecutive
twelve-month period (any such illness or incapacity being hereinafter referred
to as “permanent disability”), then the Corporation, in its discretion, may at
any time thereafter terminate this Agreement upon not less the 10 days’ written
notice thereof to the Executive, and this Agreement shall terminate and come to
an end upon the date set forth in said notice as if said date were the
termination date of this Agreement; provided, however, that no such termination
shall be effective if prior to the date set forth in such notice, the
Executive’s illness or incapacity shall have terminated and he shall be
physically and mentally able to perform the services required hereunder and
shall have taken up and be performing such duties.  If there shall be any
dispute as to whether the Executive has a permanent disability, the dispute
shall be submitted to a panel of three physicians, one of whom shall be selected
by each of the parties, and the third of whom shall be a physician selected by
the first two.  The written decision of such panel shall be determinative of the
issue as to whether the Executive has a permanent disability, and shall be
binding upon both parties.
 
  (b)  If the Executive’s employment shall be terminated by reason of his death
or permanent disability, the Executive or his estate, as the case may be, shall
be entitled to receive  (i) any earned and unpaid Base Salary accrued through
the date of termination,  (ii) a pro rata portion of any Bonus which the
Executive would otherwise have been entitled to receive pursuant to any bonus
plan or arrangement for senior executives of the Corporation (such pro rata
portion to be payable at the time such Bonus would otherwise have been payable
to the Executive), and  (iii) subject to the terms thereof, any benefits which
may be due to the Executive on the date of termination under the provisions of
any employee benefit plan, program or policy.
 
  (c) In the event the Corporation terminates this Agreement without Cause (as
defined in Section 7), Executive shall be paid in a lump sum, on the date of
termination, an amount equal to the Base Salary he would have earned hereunder
for the six (6) months following the date of termination and any Bonuses earned
and/or accrued.
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
7.           Termination for Cause.  The Corporation may at any time during the
term of this Agreement, by written notice, terminate the employment of the
Executive for cause, the cause to be specified (in reasonable detail) in the
notice.  For purposes of this Agreement, “cause” shall mean any malfeasance of
the Executive in connection with the performance of any of his duties hereunder,
including, without limitation, misappropriation of funds or property of the
Corporation; wrongfully, securing or attempting to secure, personally any profit
in connection with any transaction entered into on behalf of the Corporation;
any intentional act having the effect of injuring the reputation, business or
business relationships of the Corporation; the willful failure, neglect or
refusal by Executive to perform his duties hereunder in any material
respect;  the material breach of any material covenants contained in this
Agreement (provided, however, that the Executive shall be entitled to thirty
days from the date on which the Corporation gives written notice of termination
to cure such conduct or breach); or conviction (or nolo contendere plea) in
connection with a felony or misdemeanor involving moral turpitude.  Termination
for cause shall be effective upon the giving of such notice or, where
applicable, the expiration of the cure period without such a cure having been
affected by Executive in all material respects; and the Executive shall be
entitled to receive any earned and unpaid Base Salary accrued through the date
of termination.
 
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Insurance.  The Executive agrees that the Corporation may procure
insurance on the life of the Executive, in such amounts as the Corporation may
in its discretion determine, and with the Corporation named as the beneficiary
under the policy or policies.  The Executive agrees that upon request from the
Corporation he will submit to a physical examination and will execute such
applications and other documents as may be required for the procurement of such
insurance.  The Executive shall be granted the right to purchase such policy at
its cash surrender value upon the termination of his employment hereunder.
 
9.           Non-Competition; Solicitation.  (a) The Executive agrees that
during his employment with the Corporation and for a period of two years after
Executive leaves the Corporation’s employ for any reason (other than by
termination without cause), he shall not, without the written consent of the
Corporation, directly or indirectly, either individually or as an employee,
agent, partner, shareholder, consultant, option holder, lender of money,
guarantor or in any other capacity, participate in, engage in or have a
financial interest or management position or other interest in any business,
firm, corporation or other entity if it competes directly with any business
operation conducted by the Corporation or its subsidiaries or affiliates or any
successor or assign thereof at the time the Executive’s employment with the
Corporation is terminated.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 (b) The Executive will not at any time during his employment with the
Corporation and for a period of two years after Executive leaves the
Corporation’s employ for any reason, solicit (or assist or encourage the
solicitation of) any employee of the Corporation or any of its subsidiaries or
affiliates to work for Executive or for any business, firm, corporation or other
entity in which the Executive, directly or indirectly, in any capacity described
in Section 9(a) hereof, participates or engages (or expects to participate or
engage) or has (or expects to have) a financial interest or management position.
 
 (c) If any of the covenants contained in this Section 9 or any part thereof, is
held by a court of competent jurisdiction to be unenforceable because of the
duration of such provision, the activity limited by or the subject of such
provision and/or the area covered thereby, then the court making such
determination shall construe such restriction so as to thereafter be limited or
reduced to be enforceable to the greatest extent permissible by applicable law.
 
 (d) If the Executive is terminated without cause the provisions of this Section
9 shall be null and void.
 
 (e) For purposes of this Section 9, (i) the term “Corporation” shall mean IVFH
and any of its subsidiaries; (ii) any act which Executive is prohibited from
engaging in pursuant to this Section 9, he is also prohibited from soliciting,
hiring, encouraging or retaining any other person to engage in any such
activity; and (iii) participation by Executive in the operation of any business
other than in connection with the operation of a business which is in direct
competition with the Corporation or its subsidiaries or affiliates or any
successor or assign thereof shall not be deemed to be a breach of this Section 9
and the foregoing provisions of this Section 9 shall not prohibit the ownership
by the Executive (as the result of open market purchase) of 1% or less of any
class of capital stock of a corporation which is regularly traded on a national
securities exchange, on the NASDAQ System or on an over-the-counter system.
 
 
8

--------------------------------------------------------------------------------

 
 
 
10.          Trade Secrets, Etc.  The Executive agrees that he shall not, during
or after the termination of this Agreement, divulge, furnish or make accessible
to any person, firm, corporation or other business entity, any information,
trade secrets, client lists, vendor lists, pricing information, technical data
(with the exception of duplicatable technical data and code that does not
compete with the Corporation or the Corporation’s business) or know-how relating
to the business, business practices, methods, products, processes, equipment or
other confidential or secret aspect of the business of the Corporation and/or
any subsidiary or affiliate, except as may be required in good faith in the
course of his employment with the Corporation or by law, without the prior
written consent of the Corporation, unless such information shall become public
knowledge (other than by reason of Executive’s breach of the provisions hereof).
 
11.          Acceptance by Executive and Corporation.  The Executive and the
Corporation each accept all of the terms and provisions of this Agreement, and
agree to perform all of the covenants on their respective parts to be performed
hereunder.
 
12.          Equitable Remedies.  The Executive acknowledges that he has been
employed for his unique talents and that his leaving the employ of the
Corporation during the Term of this Agreement would seriously hamper the
business of the Corporation and that the Corporation will suffer irreparable
damage if any provisions of Sections 9 or 10 hereof are not performed strictly
in accordance with their terms or are otherwise breached.  The Executive hereby
expressly agrees that the Corporation shall be entitled as a matter of right to
injunctive or other equitable relief, in addition to all other remedies
permitted by law, to prevent a breach or violation by the Executive and to
secure enforcement of the provisions of Sections 9 or 10 hereof.  Resort to such
equitable relief, however, shall not constitute a waiver of any other rights or
remedies that the Corporation may have.
 
 
 
9

--------------------------------------------------------------------------------

 
 
13.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto and there are no other terms other than those
contained herein.  No waiver, amendment or modification hereof shall be deemed
valid unless in writing and signed by the parties hereto (or their permitted
successors and assigns) and no discharge of the terms hereof shall be deemed
valid unless by full performance of the parties hereto or by a writing signed by
the parties hereto.  No waiver by the Corporation or any breach by the Executive
or the Corporation of any provision or condition of this Agreement by either of
them to be performed shall be deemed a waiver of a breach of a similar or
dissimilar provision or condition at the same time or any prior or subsequent
time.
 
14.         Severability.  In case any provision in this Agreement shall be
declared invalid, illegal or unenforceable by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.
 
15.         Notices.  All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be deemed to have
been given at the time when mailed in the United States enclosed in a registered
or certified post-paid envelope, return receipt requested, and addressed to the
addresses of the respective parties stated below or to such changed addresses as
such parties may fix by notice:
 



 
To the Corporation:
Innovative Food Holdings, Inc.
   
3845 Beck Blvd., Suite 805
   
Naples, FL 34114
   
Attn: President
       
with a copy to:
Howard I. Rhine, Esq.
   
Feder Kaszovitz LLP
   
845 Third Avenue, 11th Floor
   
New York, NY 10022

 
 

                  To the Executive:                        

 
provided, however, that any notice of change of address shall be effective only
upon receipt.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
16.         Successors and Assigns.  This Agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder (except
for an assignment or transfer by the Corporation to its parent or an assignment
by the Executive to a corporation managed by the Executive); provided, however,
that the provisions hereof shall inure to the benefit of, and be binding upon,
any successor of the Corporation, whether by merger, consolidation, transfer of
all or substantially all of the assets of the Corporation, or otherwise, and
upon the Executive, his heirs, executors, administrators and legal
representatives.
 
17.         Governing Law.  This Agreement and its validity, construction and
performance shall be governed in all respects by the internal laws of the State
of Florida without giving effect to any principles of conflict of laws.
 
18.         Headings.  The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.
 
19.         Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed an original of this Agreement and facsimile
signatures shall be treated as original signatures.






 
11

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have hereunder set their hands and seals
as of the day and year first above written.


 
 

   INNOVATIVE FOOD HOLDINGS, INC.

 

  By:      Name: Justin Wiernasz, President                       Joel Gold,
Director                       Michael Ferrone, Director                
EMPLOYEE:                      
Sam Klepfish
 


 



 
12

--------------------------------------------------------------------------------

 

